Citation Nr: 0606382	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of partial removal of 
the left lung.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to December 
1966, including service in the Republic of Vietnam from 
August 1965 to January 1966 and from May 1966 to August 1966.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied service connection for peripheral 
neuropathy and granted service connection for residuals of 
partial removal of the left lung, with a noncompensable 
rating assigned.  The veteran indicated disagreement with the 
RO's decision and, after being issued a statement of the 
case, he perfected his appeal by means of submission of a 
substantive appeal (VA Form 9) in February 2005.  

In his substantive appeal, the veteran requested a Board 
hearing before a Veterans Law Judge at the RO.  In a March 
2005 letter, however, the veteran indicated that he wished to 
attend a hearing before a Decision Review Officer (DRO) in 
lieu of a travel board hearing.  In May 2005, the veteran 
testified before a DRO at the RO.  A transcript of that 
hearing is associated with the veteran's VA claims folder.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an initial compensable 
rating for residuals of partial removal of the left lung.  
This matter is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Peripheral neuropathy was not clinically evident in service 
or for many years thereafter; the most probative evidence 
indicates the veteran's current peripheral neuropathy is not 
related to his active service or any incident therein, 
including presumed exposure to Agent Orange.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
peripheral neuropathy.  In substance, he contends that such 
is due to exposure to herbicides in Vietnam.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Veterans Appeals (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in November 2003 the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to his 
claims.  The letter notified the veteran of the information 
and evidence needed to substantiate and complete his claims.  
Specifically, the veteran was advised of the criteria for an 
award of service connection, including a disability claimed 
to be due to herbicide exposure.  In addition, the veteran 
was advised what part of the necessary evidence he was to 
provide and what part VA would attempt to obtain for him.  
For example, the veteran was advised that VA would obtain 
relevant Federal records, while he was responsible for 
submitting relevant records not in the custody of a Federal 
department or agency.  Finally, the November 2003 letter 
advised the veteran to submit any additional medical evidence 
in support of his claims.  

For the foregoing reasons, the Board finds that VA has 
fulfilled its VCAA notification duties.  Neither the veteran 
nor his representative have argued otherwise.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) [due process concerns 
with respect to VCAA notice must be pled with specificity].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

A review of the record indicates that the RO has obtained the 
veteran's service medical records.  Also of record are post-
service VA clinical records.  The veteran has indicated that 
he has no private medical records to submit or identify 
relevant to his claims.  The Board further notes that the 
veteran has been afforded VA medical examinations in 
connection with his claims.  Given the facts of this case, 
the Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate this claim.  There is no indication of 
outstanding evidence which would be relevant to the issue on 
appeal.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  The 
veteran has not argued otherwise.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for peripheral 
neuropathy.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303 (2005).

For certain chronic disorders, including an organic disease 
of the nervous system such as peripheral neuropathy, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2005).  These disease include acute and 
subacute peripheral neuropathy.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

Although the Secretary of VA has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between other nonspecified diseases, including 
chronic nervous system disorders (such as chronic peripheral 
neuropathy), and herbicide exposure.  64 Fed. Reg. 59,232-39 
(Nov. 2, 1999); see also Notice, 67 Fed. Reg. 42,600, 42,605 
(2002).

Combee considerations 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].  

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Factual Background

According to information obtained from the service 
department, the veteran served in the Republic of Vietnam 
from August 1965 to January 1966, and from May 1966 to August 
1966.  

The veteran's service medical records are negative for 
complaints or findings of peripheral neuropathy.  At his 
December 1966 military separation medical examination, the 
veteran's lower extremities and neurologic system were 
normal.  

In October 2003, the veteran submitted an application for VA 
compensation benefits seeking service connection for 
neuropathy.  In support of his claim, the RO obtained VA 
clinical records, dated from March 2003 to December 2004.  In 
pertinent part, these records contain a notation of 
peripheral neuropathy in April 2004.

The veteran was afforded a VA medical examination in April 
2004.  He reported chronic numbness and tingling in all of 
his toes for the past six years. The examiner noted that the 
veteran had a history of smoking and currently smoked two to 
three packs of cigarettes daily.  After examining the veteran 
and reviewing the claims folder, the examiner diagnosed 
peripheral neuropathy.  The examiner indicated that it was 
not at least as likely as not that the veteran's peripheral 
neuropathy was related to Agent Orange exposure in Vietnam.  
Rather, the examiner indicated that it was at least as likely 
as not that such disability was metabolic in origin and 
exacerbated by cigarette smoking and peripheral vascular 
disease.  

At his May 2005 hearing, the veteran testified that he began 
to notice discomfort and tingling in his feet in 
approximately 1967, and that such symptoms had worsened over 
the years.  

Analysis

The veteran is seeking service connection for peripheral 
neuropathy.  Essentially, he contends that Agent Orange 
exposure during his service in Vietnam caused his peripheral 
neuropathy.  He argues that service connection for peripheral 
neuropathy is warranted on a presumptive basis under 
38 C.F.R. § 3.309(e).  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

Concerning Hickson element (1), current disability, there is 
of record a February 2004 VA medical examination report which 
contains a diagnosis of peripheral neuropathy.  Also of 
record are VA outpatient treatment records which contain a 
notation of neuropathy.  In view of the foregoing, the Board 
finds that Hickson element (1) has been met.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the
Board will separately address disease and injury.

The veteran's service medical records are silent for any 
mention of a diagnosis or treatment of peripheral neuropathy.  
Accordingly, there is no finding of any in-service incurrence 
of disease.  

The Board additionally notes that to award service connection 
for chronic peripheral neuropathy on a presumptive basis 
under 38 C.F.R. § 3.309(a), the disease must have become 
manifest to a degree of 10 percent or more within a year of 
separation from active service.  In this case, there is no 
medical record showing that the veteran was diagnosed with or 
manifested to a compensable degree any neurological 
condition, including peripheral neuropathy, within one year 
of his discharge from active service.  As delineated above, 
the evidence of record includes the veteran's December 1966 
military separation examination showing normal neurological 
function.  In addition, the record contains no medical 
evidence of peripheral neuropathy for approximately thirty-
eight years after service.  Consequently, service connection 
for peripheral neuropathy may not be granted on a presumptive 
basis.

The veteran has recently indicated that he has experienced 
numbness and tingling of the feet since 1967 (i.e., shortly 
after service).  However, there no indication of peripheral 
neuropathy in the veteran's medical records until 2004, a 
period of over three and one-half decades.  To the extent 
that the veteran is contending that he has had peripheral 
neuropathy since 1967, it is now well-settled that as a lay 
person without medical he is not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also
38 C.F.R. § 3.159 (a)(1) (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board additionally 
observes that the veteran initially reported, in 2004, that 
he had experienced tingling symptoms for a period of only six 
years.  The Board therefore finds, based on the medical 
evidence of record which shows an initial diagnosis of 
peripheral neuropathy in 2003, that the presumption found in 
38 C.F.R. § 3.309(a) has not been satisfied.    

With respect to in-service injury, exposure to herbicides in 
Vietnam is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

Turning to element (3), medical nexus, the Board will 
initially discuss the presumption of service connection found 
in 38 C.F.R. § 3.309(e).  Although acute/subacute peripheral 
neuropathy is one of the diseases listed in 38 C.F.R. 
3.309(e) as an Agent Orange presumptive disease, the 
Secretary has found that a positive association does not 
exist between herbicide exposure and chronic peripheral 
neuropathy.  64 Fed. Reg. 59,232-39 (Nov. 2, 1999); see also 
Notice, 
67 Fed. Reg. 42,600, 42,605 (2002).  Because the veteran is 
currently diagnosed   
As having chronic peripheral neuropathy, the 38 C.F.R. 
§ 3.309 (e) presumption does not apply.

As discussed above, Hickson element (3) may still be met by 
competent medical evidence.  See Combee, supra. In this case, 
however, the evidence of record is absent competent medical 
evidence linking the veteran's current peripheral neuropathy 
to his service, including presumed exposure to Agent Orange.  
In fact, in a February 2004 VA medical examination report, 
the examiner reached the opposite conclusion, finding that it 
was not at least as likely as not that the veteran's 
peripheral neuropathy is related to presumed Agent Orange 
exposure in Vietnam.  

There is no medical opinion of record which contradicts this 
opinion.  In that regard, the Board has considered the 
contentions of the veteran to the effect that his current 
peripheral neuropathy is related to Agent Orange exposure.  
However, as has been discussed above, he lacks the competency 
to provide evidence that requires specialized medical 
knowledge, including rendering opinions as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran has been accorded ample opportunity to provide such 
an opinion to VA; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Thus, after consideration of the evidence of record, and for 
reasons expressed immediately above, the Board concludes that 
the preponderance of the evidence is against the claim of 
service connection for peripheral neuropathy, including 
secondary to Agent Orange exposure.  The claim is therefore 
denied.

Additional comments

With respect to the unfavorable and uncontroverted medical 
opinion to the effect that the veteran's peripheral 
neuropathy was due to other causes, including tobacco abuse, 
under 38 C.F.R. § 3.307(d) such would serve to rebut any 
presumption of herbicide exposure being the cause of the 
claimed disability.  However, the Board need not reach that 
point, since as explained above there is no statutory 
presumption applicable to chronic peripheral neuropathy.   

In reaching this decision, the Board has considered the 
arguments made by the veteran's representative at the May 
2005 hearing to the effect that the federal government failed 
to notify the veteran of certain rights and benefits at the 
time of his separation from service, presumably his right to 
file a claim of service connection for peripheral neuropathy.  
He argued that the veteran was now being "punished" as the 
record lacked medical evidence of peripheral neuropathy for 
many years after service separation.  

In that regard, the Court has held that the VA does not have 
the duty to provide personal notice of potential eligibility 
for VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993); 
Hill v. Derwinski, 2 Vet. App. 451 (1991).  Therefore, while 
it is unfortunate that the veteran did not learn earlier of 
his right to file an application for VA benefits, that factor 
does not provide a basis for an allowance of his appeal.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  

REMAND

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of partial removal of 
the left lung.

The veteran also seeks a compensable rating for residuals of 
a partial removal of the left lung.  He reports that his 
respiratory symptomatology includes severe shortness of 
breath which prevents him from exerting himself or walking 
more than 2 blocks.  

The RO has evaluated the veteran's service-connected 
residuals of partial removal of the left lung by analogy to 
bronchiectasis, 38 C.F.R. § 4.97, Diagnostic Code 6601.   See 
38 C.F.R. § 4.20 [when an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  Diagnostic Code 6601 also provides that 
bronchiectasis may be evaluated as pulmonary impairment under 
the rating criteria for bronchitis.  
These criteria also apply to rating post-surgical residuals, 
such as a lobectomy.  See Diagnostic Code 6844.  
 
Factual Background

The veteran's service medical records show that in February 
1964, he was hospitalized for bronchiectasis; a partial 
lobectomy of the left lower lobe was performed.  

In October 2003, the veteran submitted an application for VA 
compensation benefits seeking service connection for partial 
removal of the left lung.  In connection with his claim, the 
veteran was afforded a VA medical examination in April 2004.  
He reported that his respiratory symptoms included chronic 
shortness of breath and further indicated that he was unable 
to exert himself without experiencing shortness of breath.  

The examiner noted that the veteran had been a smoker prior 
to service and continued to smoke two to three packs of 
cigarettes daily.  It does not appear that pulmonary function 
testing or other diagnostic tests were conducted.  The 
impressions were status post left lower lobectomy, secondary 
to bronchiectasis in February of 1964; and chronic 
obstructive pulmonary disease (COPD).  The examiner indicated 
that the cause of the veteran's bronchiectasis was referable 
to his pre-service smoking.  The examiner further indicated 
that because the veteran had not received any treatment for a 
respiratory disability for many years after service, it was 
at least as likely as not that the veteran's COPD was from 
cigarette smoking rather than service.  

Based on the foregoing evidence, in a May 2004 rating 
decision, the RO granted service connection for residuals of 
partial removal of the left lung.  The RO assigned an initial 
zero percent rating, under Diagnostic Code 6601, pertaining 
to bronchiectasis.  The RO's reasoning for assigning a zero 
percent rating is unclear, although it appears that such 
rating was assigned on the assumption that any respiratory 
symptoms manifest in the veteran were due to nonservice-
connected COPD.  

Reasons for remand

The Court has held that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In this case, the Board finds that the medical record is 
unclear as what portion of the veteran's respiratory 
symptomatology, if any, is due to his service-connected 
residuals of partial removal of the left lung and what 
portion is due to the nonservice-connected COPD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
[the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so]. 

Thus, the Board finds that an additional medical examination 
is needed to decide the claim, and the case must be remanded 
for this reason.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  In addition, if the 
examiner concludes that the veteran's service-connected 
residuals of partial removal of the left lung is manifested 
by pulmonary impairment, pulmonary function testing is 
required.  
See e.g. Massey v. Brown, 7 Vet. App. 204 (1994) [holding 
that VA medical examination reports must provide sufficient 
reference to the pertinent schedular criteria].

The case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature and severity of the 
veteran's service-connected residuals of 
partial removal of the left lung.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
examiner.  The examiner should 
distinguish the symptomatology 
attributable the veteran's service-
connected residuals of partial removal of 
the left lung from other nonservice-
connected pulmonary symptomatology, 
including that attributable to COPD.  All 
indicated tests and studies should be 
performed, to include pulmonary function 
testing.  If possible, the examiner 
should indicate FEV-1 and FEV- 1/FVC 
measurements attributable only to the 
service-connected residuals of partial 
removal of the left lung.  If it is 
impossible to provide such information or 
to disassociate symptoms, then the 
examiner should state this for the 
record.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After conducting any additional 
development deemed necessary, VBA should 
readjudicate the issue on appeal, 
considering all the evidence of record.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be  
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005). 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


